Title: From Benjamin Franklin to Samuel Cooper, 4 June 1773
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Friend,
London, June 4. 1773.
I can now only acknowledge the Receipt of your much esteem’d Favours of March 15 and Apr. 23. which gave me great Satisfaction. By the next Opportunity I purpose to write to you fully, and among other Things give you my Thoughts on the Warming of your Meeting-house.
I send you a french Pamphlet containing some liberal Sentiments on Taxes, Commerce, &c. And another that contains a little System of Morals; both written by Friends of mine in Paris. With best Wishes for the Establishment of your Health, and with sincere Esteem, I am ever, Dear Sir, Yours most affectionately
B Franklin
Revd Dr Cooper.
